     Case 4:19-cv-00040 Document 10-3 Filed on 02/27/19 in TXSD Page 1 of 2

                                                                          Reliq Health Technologies Inc.
                                                                        #1128 – 789 West Pender Street
                                                                               Vancouver, B.C., V6C 1H2
                                                                                 Phone: 778-707-6673
                                                                                    Fax: 604-608-3906



                                      NEWS RELEASE
  Reliq Health Technologies Announces Go-Live with Paz
   Home Health, USA - >$6MMUSD in Annual Recurring
               Revenue at Full Deployment

VANCOUVER, BC, August 1, 2017 / - Reliq Health Technologies Inc. (TSXV:RHT or OTCQB:RQHTF)
(“Reliq” or the “Company”), a technology company that develops innovative mobile health (mHealth)
and telemedicine solutions for the Community-Based Healthcare market, is pleased to announce the go-
live of its remote patient monitoring and telemedicine solution with Paz Home Health LLC in Texas. The
Company has begun enrolling the first of Paz’s >10,000 patients. The Company expects to add >500 Paz
Home Health patients to the platform each month going forward, generating over $6 Million in recurring
annual revenue at full deployment.

“We are excited to be implementing our virtual care platform in Texas with Paz Home Health,” said Dr.
Lisa Crossley, CEO of Reliq Health Technologies, Inc. “Reliq’s remote patient monitoring system quickly
and easily collects sophisticated health data from patients in their own homes. Our virtual care platform
was designed to reduce readmissions and improve health outcomes. Reliq’s technology allows Paz
Home Health’s patients to receive high quality care from the comfort of their own homes, reducing the
cost of care delivery and increasing patient and family satisfaction.”
“Our mission at Paz Home Health is to provide peace of mind for patients and their loved ones,” said
Dayana Bermea, CEO. “We are excited to be working with Reliq Health to support our care providers in
their day-to-day workflow, freeing up more time for patient care. Reliq Health’s cloud-based portal will
allow our clients’ family members to access real-time information about their loved one’s health status,
care team and home visit schedule. Patients and their families can feel secure knowing that the Reliq
Health system will continuously monitor the patient at home and summon emergency services if
needed. At Paz Home Health we are always striving to provide our clients with best in class home
healthcare.”

Paz Home Health LLC is a home care agency headquartered in Pharr, Texas that provides care to over
10,000 patients across 16 counties in southern Texas. Paz Home Health delivers in-home care from
Registered and Licensed Vocational Nurses, Physical and Occupational Therapists, Medical Social
Workers and Dieticians. The company also offers telemonitoring services to connect patients with their
care team from the comfort of their own homes. Paz Home Health’s caring and qualified healthcare
providers are committed to supporting patients and families who are coping with chronic conditions like
Congestive Heart Failure (CHF), Chronic Obstructive Pulmonary Disease (COPD) and Diabetes, recovering
at home from surgery or injuries, and seniors who are aging in place.

                                                                                           EXHIBIT


                                                                                             C
     Case 4:19-cv-00040 Document 10-3 Filed on 02/27/19 in TXSD Page 2 of 2




ON BEHALF OF THE BOARD
“Dr. Lisa Crossley”
CEO and Director


For further information contact:

Renmark Financial Communications Inc.
Laura Welsh: lwelsh@renmarkfinancial.com
Tel: (416) 644-2020 or (514) 939-3989
www.renmarkfinancial.com

or CORE Capital Partners at 604-566-9233 or investors@ccpartnersinc.com

Neither the TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the
policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release.

Cautionary Statements Regarding Forward Looking Information
Certain statements in this press release constitute forward-looking statements, within the meaning of
applicable securities laws. All statements that are not historical facts, including without limitation,
statements regarding future estimates, plans, programs, forecasts, projections, objectives, assumptions,
expectations or beliefs of future performance, are "forward-looking statements".

We caution you that such "forward-looking statements" involve known and unknown risks and
uncertainties that could cause actual and future events to differ materially from those anticipated in
such statements.

Forward-looking statements include, but are not limited to, statements with respect to commercial
operations, including technology development, anticipated revenues, projected size of market, and
other information that is based on forecasts of future results, estimates of amounts not yet
determinable and assumptions of management.

Reliq Health Technologies Inc. (the "Company") does not intend, and does not assume any obligation, to
update these forward-looking statements except as required by law. These forward-looking statements
involve risks and uncertainties relating to, among other things, technology development and marketing
activities, the Company's historical experience with technology development, uninsured risks. Actual
results may differ materially from those expressed or implied by such forward-looking statements.

SOURCE: Reliq Health Technologies Inc.
